DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Bilinski (Reg. # 35,067) on 01/25/2022.

The application has been amended as follows: 

In the claims:


2. (Currently Amended) The method as recited in claim 1, including the step of aligning the slotted portion and the port along the center of [[a]] the width dimension of the cuff.  

3. (Currently Amended) The method as recited in claim 1, including the step of sizing the overall length of the cuff such that the inflatable portion wraps one time about the limb of [[a]] the patient and wherein the slotted portion enables the cuff to be wrapped at least one additional time about the limb of the patient.

11. (Currently Amended) The method as recited in claim 10, including the step of configuring the fastener material to degrade based on detachment of the hook fastener portion from the fastener material, such that the cuff is incapable of being secured to [[a]] the patient after a finite number of uses.

14. (Currently  Amended) The method as recited in claim 1, including the step of attaching pneumatic means to the extending portion of the port

the patient or a caregiver to recognize that the cuff has already been used. 
 
16. (Currently Amended) The method as recited in claim 15, wherein the cuff includes a removable tab covering at least one of an opening in the port or the slotted portion, wherein the method further includes removing the removable tab 

17. (Currently Amended) The method as recited in claim 15, wherein the step of indicating includes the breaking of an ink packet that is 

18. (Currently Amended) The method as recited in claim 15, wherein the cuff includes a folded portion that is sealingly attached to another portion of the cuff, the method further including releasing 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
This Office Action is responsive to the filing of 02/01/2019. Claims 1-18 are currently under consideration. 
It is noted that the Information Disclosure Statement of 02/01/2019 includes pages of notices of references cited (PTO-892s), which are not information disclosure statements. Therefore, they have not been considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a method for enabling a blood pressure cuff to conduct measurements, the method comprising providing a particular blood pressure cuff having a port arranged with respect to an inflatable portion of the cuff, the inflatable portion formed from a first sheet and a second sheet, as specifically claimed, the cuff including a non-inflatable portion made from a portion of the first sheet extending from the inflatable portion, the cuff having a slotted portion in the non-inflatable portion of the cuff, the slotted portion configured to accommodate the port when the cuff is wrapped as claimed, in combination with all other recited limitations.
US Patent Application Publication 2009/0043215 (“Grassl”) teaches a cuff having an inflatable portion (17) and a non-inflatable portion (15), but does not teach that the portion 15 is made from an extending portion of one of the sheets of the portion 17.
US Patent 3,654,931 (“Hazlewood”) teaches a cuff having a slotted portion (30) configured to engage with a port (12), but does not teach that a sheet comprising the inflatable member (10) extends to include the slotted portion (30).
US Patent 4,033,337 (“Raczkowksi”) teaches a sphygmomanometer cuff having inflatable (18) and non-inflatable (right side of Fig. 2) portions, but the non-inflatable portion is not made from an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791